Dear Mayor Sandidge:
This office is in receipt of your request for an opinion of the Attorney General in regard to establishment of a Mayor's Court. You indicate that to your knowledge there has only been one session of Mayor's Court in Pioneer which was held on April 29, 1974.  You ask whether the Village of Pioneer can now begin holding Mayor's court, or must you seek legislation to permit such sessions to be held.
The observations of the Louisiana Supreme Court in Sledge v.McGlathery, 324 So.2d 354 (La. 1976) are pertinent to your inquiry wherein it was stated as follows:
  La.R.S. 33:441 sets out the jurisdiction of the Mayor's Court:
  "Except as provided in Chapter 7 of Title 13, there shall be a major's court in the municipality, with jurisdiction over all violations of municipal ordinances.  The mayor may try all breaches of the ordinances and impose fines or imprisonment, or both, provided for the infraction thereof."
  These courts remain in existence today pursuant to Article V, Section 20 of the Louisiana Constitution which provides in pertinent part that "Mayors' courts . . . existing on the effective date of this constitution are continued, subject to change by law.
In connection with this latter statement the court stated by footnote, "At this date, the legislature has not curtailed the jurisdiction of the Mayors' court of the state."
In State v. Foy, 401 So.2d 948 (La. 1981), the Louisiana Supreme Court again found that R.S. 33:441 provides for the establishment of Mayor's Courts in municipalities "with jurisdiction over all violations of Municipal ordinances", and quoted the Sledge case, supra, that "Mayor's courts are courts which have jurisdiction to conduct trials, determine guilt, and impose sentences including fines and imprisonment for breach of municipal ordinances."
As concluded by this office in Atty. Gen. Op. No. 94-610, we believe the Mayor's Court "may be reactivated."
We hope this sufficiently answers your question.
Sincerely yours,
                                   RICHARD P. IEYOUB Attorney General
                                By:___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr